DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	Claims 1-5, 7-9, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Wright, JR. et al. US-2019/0370544 A1, and further in view of Ablavatski et al. US-2021/0104096 A1.

2. 	As per claim 1, A system for providing equipment support, comprising:
a computer, a support device; the computer configured to establish a communication session between the computer, the support device, and a user device, the communication session including real-time voice communication between the support device and the user device; (Wright, [0048], “The communication session may be any type of real-time communication between the user and the remote individual.” , and  [0113], “The communication between the user and the expert user may consist of an audio communication (unidirectional or bidirectional), a video communication from the user to the expert user (allowing the expert user to see, in real time.”, [0075], “One application of the above-described system is a repair scenario. The user may perform repair of an object using both the handheld device and the HMD. For example, the user may use the handheld mobile device to run a specific application (e.g., a maintenance and repair application) on the handheld device. This application may allow the user to receive a work order (e.g., using the touch screen).”, [0085], “For example, in a remote assistance communication application, the local user may follow certain instructions from a remote user and/or from a set of predefined instructions.”, and [0174], “In some embodiments, the user of the remote assistant application may annotate various objects with labels before sharing the annotations with other users.”)
the computer configured to receive an image of equipment from the user device;  (Wright, [0048], “The communication session may be any type of real-time communication between the user and the remote individual. For example, the user may initiate a shared AR session with the remote individual in which a live video stream or sequence of images captured by a camera of the user's electronic device is transmitted to a remote user's interface (e.g., a remote computer system or other device capable of displaying the video stream or sequence of images).”, and [0029], “FIG. 3 illustrates an example operation of an AR-based remote collaboration system. A local user is located in physical location A, while a remote user is located in physical location B. FIG. 3 shows a physical view of the local user in location A in front of a car engine, identifying a particular element with his hand. FIG. 3 also shows a screen view of the remote user in location B onto the scene in physical location A, which (at this moment) shows more surrounding context than the more limited view on the screen of the user in location A.”)
the support device configured to display the image and receive an annotation at a user- selected position on the image; , (Wright, [0174], “In some embodiments, the user of the remote assistant application may annotate various objects with labels before sharing the annotations with other users.”) wherein each of the one or more annotations is anchored to a user-selected position on the equipment; (Wright, [0085], “Vision based AR applications may consume a large portion of the available computing resources in order to track the device within the environment and to recognize new objects that come into sight. For example, it may be required for the AR application to know its position within the environment to correctly anchor annotations or other graphical elements to objects”)
the computer configured to receive the annotation and the user-selected position from the support device; (Wright, [0029], “The user in location B can browse (e.g. pan, tilt, zoom) this environment independently of the current pose of the image capture device in physical location A, and can set annotations, which are immediately visible to the user in physical location A in AR. In this case, the remote user in location B has virtually marked the element identified by the local user in location A in the screen view of the scene using a virtual circular marker that is also visible to the local user A.”)

3.	Wright doesn’ t expressly disclose:  the computer configured to provide a 3D mesh for overlay on the image;

4.	Ablavatski discloses: the computer configured to provide a 3D mesh for overlay on the image; the computer configured to transmit the annotation to the user device for presentation on the image at the user-selected position, the user-selected position set in relation to the 3D mesh. (Ablavatski, [0017], [0025], and [0027])

5.	Ablavatski is analogous art with respect to Wright because they are from the same field of endeavor.  At the time the application was filed, it would have been obvious to a person of ordinary skill in the art to include the process of the computer configured to provide a 3D mesh for overlay on the image, the computer configured to transmit the annotation to the user device for presentation on the image at the user-selected position, the user-selected position set in relation to the 3D mesh; as taught by Ablavatski into the teaching of Wright.  The suggestion for doing so would improve the placement of an annotation on the display area.  Therefore, it would have been obvious to combine Ablavatski with Wright.

6.	As per claim 2, Wright in view of Ablavatski discloses: The system of claim 1, further comprising: a listing of user devices, each having a user identifier and a status indicator; wherein the communication session is established between the support device and the user device in response to selection of the user device on the listing, the selection of the user device based on user input received from the support device. (Wright, [0046], “The device can also present to the user a number of options for interacting with the detected object, where those options can include initiating a live communication session with a remote user or party. At block 510, the processor may locate contact information (also referred to as an identifier for initiating a communication session with a remote user) by searching a second database (hereinafter also referred to as a communication database). The identifier for initiating a communication session may identify an address for initiating the communication session. For example, the address may be an IP address, a phone number, etc. Similar to the object database, the communication database may be stored locally on the electronic device or may be stored in the cloud.”, and [0123], “In some embodiments, the system storing the help session may detect indicators provided by one of the user or the expert that indicate when critical or important periods of the help session begin and/or end, and these indicators may be used to automatically detect and delete periods that are not useful.”)

7. 	As per claim 3, Wright in view of Ablavatski discloses: The system of claim 1, wherein the computer is configured to store a session record including the image, the annotation, and the real-time voice communication between the support device and the user device. (Wright, [00115], “The AR and VR sessions (e.g., the video feed from the user along with the annotations by the expert and the localization information for the expert's annotations) may be captured and/or stored in a very specific form as help sessions for distribution to those having similar problems in similar environments. In some embodiments, these help sessions may be stored on a server or device and allow users to access the help sessions as needed for replay at future times (e.g., “on demand”). Since the help session was an AR or VR session and not merely a video, the user may replay the sound, video, and annotations in the user's 3D environment.”)

8.	As per claim 4, Wright in view of Ablavatski discloses: he system of claim 3, wherein: the computer is configured to create a transcription of the real-time voice communication and store the transcription with the session record; the computer is configured to index the session record for retrieval via a search function using a keyword in the transcription. (Wright, [0127], “Examples of advantages of being able to record and replay VR and AR help sessions may include that such help sessions may be used to automatically generate instructions (e.g., step-by-step instructions) based on the stored help session. Additionally, when the stored help sessions include the tracking information for the recording user and the various objects, the help session and/or instructions can be replayed in similar environments where similar tracking information or points can be identified in the replay environment.”, [0047], “A key for searching the communication database may be retrieved from the record associated with the identified object stored in the object database. The key may be identifier of the object (e.g., a unique object identifier) that can be used to locate the corresponding record in the communication database. Thus, the processor may access the communication database using information from the matching record retrieved from the object database. Once the record for the object has been located in the communication database, the electronic device may obtain an identifier for initiation a communication session from the record.”)

9.	 As per claim 5, Wright in view of Ablavatski discloses: The system of claim 1, further comprising: a database of annotations; wherein the annotation comprises a selected annotation selected from the database of annotations based on user input received by the support device; the database of annotations includes at least one of an arrow, a sphere, and predefined text. (Wright, [0017], “At least one of the local user and the remote user may be able to add annotations (e.g., markings, notes, drawings, etc.) to certain objects within the environment captured within the images and/or video.”)

10. 	As per claim 7, Wright in view of Ablavatski discloses: The system of claim 1, further comprising: a database of workflows; the computer configured to select a selected workflow from the database of workflows using an identification of the equipment; wherein the selected workflow includes instructions provided to the user device. (Wright, [0018], “FIG. 4 illustrates a method 400 for identifying an object and matching the detected object to a record stored in an object database. As used herein, an object may refer to an entire physical object or a portion of a physical object which is visually identifiable based on an image of the portion. In certain embodiments, the object can include a machine-readable code (such as a graphical marking), which may be printed on the object to facilitate identification of the object. One or more of the steps illustrated and described in connection with the method 400 may be omitted and/or performed in a different order to the described order without departing from this disclosure.”, [0040], “ In some embodiments, the machine-readable code can be capable of being algorithmically decoded without a database lookup, such as a traditional barcode or a QR code. In some embodiments, the machine-readable code may require a database lookup in order to be decoded, such as a Vuforia™ VuMark™, available from applicant, PTC Inc. The database can include records defining formats for identifying and decoding various types of machine-readable codes.”)

11. 	As per claim 18, Wright in view of Ablavatski discloses: The system of claim 1, wherein the image comprises video. (Wright, [0017], “At least one of the local user and the remote user may be able to add annotations (e.g., markings, notes, drawings, etc.) to certain objects within the environment captured within the images and/or video. These annotations and the shared images and/or video may improve the communication between the local user and the remote user by, for example, allowing the local user and the remote user to visually identify specific objects in the local user's environment.”)

12. 	As per claim 19, Wright in view of Ablavatski discloses: The system of claim 1, wherein the computer comprises a plurality of networked processors. (Wright, [0018], “The example system is an example of a system on which various embodiments may be implemented. Further, the various method and portions thereof, may be performed on one or more of the various computing devices, on a cloud, network-based server, on a local or remote user's computing device, and various combinations thereof.”)

13.	Claims 8, and 20, which are similar in scope to claim 1, thus rejected under the same rationale.

14. 	As per claim 9, Wright in view of Ablavatski discloses: The system of claim 8, wherein: the model comprises a 3D mesh that is overlayed on the image; the annotation is anchored to the 3D mesh. (Ablavatski, [0017], [0025], and [0027])

15.	Claims 11, 12, and 13, which are similar in scope respectively to claims 2, 3, and 4, are thus rejected under the same rationale.

16. 	As per claim 16, Wright in view of Ablavatski discloses: The system of claim 1, wherein: the user device comprises a mobile device; the mobile device has an app configured to display the image. (Wright, [0019], “The system illustrated in FIG. 1 can support live mobile tele-collaboration.”, and [0021], “In the illustrated embodiment of the FIG. 1, the local user may hold or wear a device that integrates a camera and a display system (e.g., hand-held tablet, mobile device, digital eyewear, or other hardware with a camera), which is used to both sense the environment and display visual/spatial feedback from the remote user correctly registered to the real world.”, [0028], “ For example, various computer programs 225 or apps, such as one or more applications and modules implementing one or more of the methods illustrated and described herein or an app or application that executes on a mobile device or is accessible via a web browser, may be stored on a non-transitory computer-readable medium.”)

17. 	As per claim 17, Wright in view of Ablavatski discloses: The system of claim 16, wherein the app comprises a webpage.(Wright, [0027], “ The computer 210 may operate in a networked environment using a communication connection 220 to connect to one or more remote computers, such as database servers, web servers, and other computing device.)

18.	Claims 6, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Wright, JR. et al. US-2019/0370544 A1, and in view of Ablavatski et al. US-2021/0104096 A1, and further in view of MacPherson, US-20020184245 A1.

19.	As per claim 6, Wright in view of Ablavatski discloses: The system of claim 1, (See rejection of claim 1 above.) further comprising: 

20.	Wright tin view of Ablavatski doesn’t expressly disclose: a database of meshes; wherein the 3D mesh comprises a selected mesh selected from the database of meshes by the computer using an identification of the equipment.

21.	MacPherson  discloses: a database of meshes; wherein the 3D mesh comprises a selected mesh selected from the database of meshes by the computer using an identification of the equipment. (MacPherson, [0031], “FIG. 5 is a block diagram that shows how one embodiment of the invention operates. In the embodiment of FIG. 5, a 3D graphics application 66 provides virtual camera parameters 68 (e.g., coordinates of the location of the camera) and 3D mesh 10 to an adaptive metric program 70 that determines which polygons of the 3D mesh are to be added/removed based on the camera parameters. Data 72, which specifies the polygons of 3D mesh 10 that are to be added/removed from the 3D mesh, is provided to process 20, where the appropriate operations are performed with respect to database 22.”, [0032], “Memory 82 stores 3D data 88 for 3D mesh 10, 3D graphics application 66, adaptive metric program 70, machine-executable instructions 90 for performing process 20, and 3D API 74. Memory 82 may also store database 22 or it may be stored on another memory (not shown), either internal, or external, to computer 78.”)

22.	MacPherson is analogous art with respect to Wright in view of Ablavatski because they are from the same field of endeavor.  At the time the application was filed, it would have been obvious to a person of ordinary skill in the art to include the process of the computer configured to provide a 3D mesh for overlay on the image, the computer configured to transmit the annotation to the user device for presentation on the image at the user-selected position, the user-selected position set in relation to the 3D mesh; as taught by MacPherson into the teaching of Wright in view of Ablavatski.  The suggestion for doing so would improve the placement of an annotation on the display area.  Therefore, it would have been obvious to combine MacPherson with Wright in view of Ablavatski.

23.	Claim 10 which is similar in scope to claim 6, thus rejected under the same rationale.

24.	Claims 14, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Wright, JR. et al. US-2019/0370544 A1, and in view of Ablavatski et al. US-2021/0104096 A1, as applied to claim 1 above, and further in view of Gulati, US 2009/0141184 A1.

25.	As per claim 14, Wright in view of Ablavatski discloses: The system of claim 8, (See rejection of claim 8 above)

26.	Wright in view of Ablavatski doesn’ t expressly disclose: the computer is configured to control functions of the user device based on user input received by the support device.

27.	Gulati discloses: activating a light source on the local user device in response to a command received via the remote application. (Gulati, [0038], “At block 308, the remote control command is communicated to a television client device such that a device action is initiated. For example, the integrated circuit 110 at remote control device 102 initiates activation of light source 112 to communicate remote control commands 118 to television client device 104 as an infra-red signal 120. Similarly, the processor 206 and/or the motion conversion application 214 at remote control device 202 initiates activation of light source 210 to communicate remote control commands 218 to television client device 104 as an infra-red signal 220.”)

28.	Gulati is analogous art with respect to Wright in view of Ablavatski because they are from the same field of endeavor.  At the time the application was filed , it would have been obvious to a person of ordinary skill in the art to include the process of that the activating a light source on the local user device in response to a command received via the remote application,  as taught by Gulati into the teaching of Wright in view of Ablavatski.  The suggestion for doing so would initiate a device action.  Therefore, it would have been obvious to combine Gulati with Wright in view of Ablavatski.

29. 	As per claim 15, Wright in view of Ablavatski, and in view of Gulati discloses: The system of claim 14, wherein the functions include activating a light source on the user device. (Gulati, [0038], “At block 308, the remote control command is communicated to a television client device such that a device action is initiated. For example, the integrated circuit 110 at remote control device 102 initiates activation of light source 112 to communicate remote control commands 118 to television client device 104 as an infra-red signal 120. Similarly, the processor 206 and/or the motion conversion application 214 at remote control device 202 initiates activation of light source 210 to communicate remote control commands 218 to television client device 104 as an infra-red signal 220.”)


Conclusion

30.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDERRAHIM MEROUAN whose telephone number is (571) 270-5254. The examiner can normally be reached 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kent Chang can be reached on 571-272-7761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ABDERRAHIM MEROUAN/Primary Examiner, Art Unit 2619